UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1247



In Re: MUZIO ROBERTO; In Re: MARY K. ROBERTO,

                                                              Debtors.



MUZIO ROBERTO; MARY K. ROBERTO,

                                             Plaintiffs - Appellants,

          versus


JOSEPH NAPOLI; MARION NAPOLI,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-3505-AW, BK-98-12440-PM)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Muzio Roberto, Mary K. Roberto, Appellants Pro Se. Thomas Louis
Heeney, LAW OFFICE OF THOMAS L. HEENEY, CHARTERED, Rockville,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Muzio Roberto and Mary K. Roberto appeal from the district

court’s order denying their motion to reconsider a prior order

dismissing their appeal from the bankruptcy court.     Our review of

the record discloses no abuse of discretion and no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Roberto v. Napoli, Nos. CA-00-3505-AW; BK-98-12440-PM (D.

Md. Jan. 19, 2001 & Jan. 25, 2002).   In light of this disposition,

we deny the Appellees’ motion for summary dismissal.    We deny the

Robertos’ motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2